              Case 17-51882-CSS        Doc 282     Filed 11/18/19     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                                         Chapter 11

PARAGON OFFSHORE PLC,                                         Bankr. Case No. 16-10386 (CSS)

                      Debtor.


PARAGON LITIGATION TRUST,

                      Plaintiff,

        v.

NOBLE CORPORATION PLC,                                        Adv. Proc. No. 17-51882 (CSS)
NOBLE CORPORATION HOLDINGS LTD,
NOBLE CORPORATION, NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG) S.à.r.l.,
NOBLE HOLDING INTERNATIONAL
(LUXEMBOURG NHIL) S.à.r.l.,
NOBLE FDR HOLDINGS LIMITED, NOBLE
HOLDING INTERNATIONAL LIMITED, NOBLE
HOLDING (U.S.) LLC, NOBLE INTERNATIONAL
FINANCE COMPANY, MICHAEL A. CAWLEY,
JULIE H. EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN, MARY P.
RICCIARDELLO, JULIE J. ROBERTSON, and
DAVID W. WILLIAMS,

                      Defendants.

                          NOTICE OF SERVICE OF DISCOVERY

              PLEASE TAKE NOTICE that, the undersigned counsel for Defendants in the

above-captioned adversary case hereby certifies as follows:

              I am not less than 18 years of age, and on November 18, 2019, I caused a copy of

the following document to be served upon the parties listed on Exhibit 1 attached hereto by

electronic mail, consistent with paragraph 12 of the Scheduling Order [Adv. Dkt No. 56].
             Case 17-51882-CSS      Doc 282    Filed 11/18/19    Page 2 of 3



         •   Noble Corporation plc’s Amended Responses and Objections to the Paragon
             Litigation Trust’s First Set of Requests for Admission


Dated: Wilmington, Delaware
       November 18, 2019
                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                 /s/ Anthony W. Clark
                                 Anthony W. Clark (I.D. No. 2051)
                                 Stephen J. Della Penna (I.D. No. 6103)
                                 One Rodney Square
                                 P.O. Box 636
                                 Wilmington, DE 19899-0636
                                 Telephone: (302) 651-3000
                                 Fax: (302) 651-3001
                                 – and –
                                 George A. Zimmerman (admitted pro hac vice)
                                 Lauren E. Aguiar (admitted pro hac vice)
                                 Four Times Square
                                 New York, NY 10036
                                 Telephone: (212) 735-3000
                                 Fax: (212) 735-2000
                                 – and –
                                 Wallis M. Hampton (admitted pro hac vice)
                                 1000 Louisiana Street, Suite 6800
                                 Houston, Texas 77002-5026
                                 Telephone: (713) 655-5116

                                 Counsel for Defendants




                                           2
                Case 17-51882-CSS     Doc 282   Filed 11/18/19   Page 3 of 3



                                          EXHIBIT 1

Laura Davis Jones, Esq.
Timothy P. Cairns, Esq.
Pachulski Stang Ziehl & Jones LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705

David J. Zott, P.C., Esq.
Jeffrey J. Zeiger, P.C., Esq.
William E. Arnault, Esq.
Anne I. Salomon, Esq.
Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, IL 60654




837834-WILSR01A - MSW
